IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PEDRO CAMACHO,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4701

WALMART STORES, INC. and
SEDGWICK CMS,

     Appellees.
_____________________________/

Opinion filed April 3, 2017.

An appeal from an order of Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: July 19, 2012.

Bradley G. Smith of Smith, Feddeler & Smith, P.A., Lakeland, for Appellant.

Daniel T. Jaffe and McKensey M. Smith of Rissman, Barrett, Hurt, Donahue,
McLain & Mangan, P.A., Tampa, for Appellees.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, LEWIS, and ROWE, JJ., CONCUR.